ICJ_032_PassageIndianTerritory_PRT_IND_1960-04-12_JUD_01_ME_07_FR.txt. 69

OPINION DISSIDENTE DE MM. WINIARSKI ET
BADAWI

A notre grand regret nous ne saurions souscrire a la décision de
la Cour par laquelle elle rejette la sixième exception de l’Union
indienne et en conséquence se reconnaît compétente pour connaître
de la présente affaire.

I. Par sa Déclaration en date du 19 septembre 1929, ratifiée le
5 février 1930, l'Inde avait accepté la juridiction obligatoire de la
Cour pour les différends quis’élèveraient après la date de la ratification
relativement (with regard to) aux situations ou aux faits postérieurs
à ladite ratification.

La date du 5 février 1930 — que nous appellerons la date critique —
a été maintenue dans la Déclaration indienne du 28 février 1940.
La double condition formulée dans cette Déclaration constitue une
importante limitation rafione temporis de l'obligation assumée par
l’Union indienne.

Les Parties ont abondamment discuté la portée de la sixième
exception pour la présente affaire; elles l’ont fait dans leurs écritures
et dans leurs plaïdoiries, aussi bien en 1957, lors de la procédure sur
les exceptions préliminaires, que dans la phase actuelle du procès
portant l’examen du fond. Le fait que la Cour a, en 1957, décidé
de joindre cette exception au fond démontre l'importance, voire
même la nécessité dont elle était consciente de ne décider du sort
de cette exception qu'après avoir acquis une connaissance suffisante
des faits du litige.

De la double limitation que nous venons de rappeler, l'arrêt
écarte la première: la Cour a pu considérer comme acquise la thèse
d’après laquelle le différend s’est élevé après le 5 février 1930, date
critique de la Déclaration indienne; la discussion du fond n’a pas
apporté de preuves à l’appui de l'opinion contraire. Par contre, la
question de savoir si le différend s’est élevé relativement aux situa-
tions ou faits postérieurs à cette date devrait, à notre avis, recevoir
réponse suivant la thèse indienne, entraînant ainsi, comme consé-
quence, la déclaration d’incompétence.

La conclusion finale du Portugal à ce sujet dit entre autres:

 

«Attendu que … sont également postérieurs au 5 février 1930,
puisqu'ils datent également de 1954, les situations ou faits au sujet
desquels le différend s’est élevé; ,

Attendu qu’en réalité ces situations ou faits ne sont que les
générateurs du différend et que comme tels, on doit considérer les
situations ou faits imputés par l'État demandeur à l'État défendeur
comme illicites, c’est-à-dire comme des violations de ses obligations
internationales ;

67
70 DROIT DE PASSAGE (OP. DISS. MM. WINIARSKI ET BADAWI)

Attendu que les situations ou faits que le Portugal impute 4
l’Union indienne comme illicites datent, ainsi qu’il a été dit, de 1954;

Par ces motifs,
Plaise à la Cour rejeter l’exception. »

2. Dans le débat devant la Cour, les deux Parties cherchaient à
se prévaloir de l’arrêt de la Cour permanente de Justice interna-
tionale dans l’affaire des Phosphates du Maroc pour y trouver des
arguments à l’appui de leurs thèses respectives.

Cet arrêt, avec celui rendu dans l'affaire de la Compagnie d’ Électri-
cité de Sofia et de Bulgarie, constitue, en effet, une importante
contribution de la jurisprudence de la Cour permanente à l’étude
du problème des limitations vatione temporis des obligations des
Etats qui acceptent la juridiction obligatoire de la Cour. Nous
sommes bien obligés d’y faire quelques références.

Ledit arrêt met lui-même les parties en garde contre les conclu-
sions hâtives.

D'un côté, il constate « que l'emploi de ces deux termes [situations
ou faits] correspond à la volonté de l’État signataire d’embrasser dans
une expression aussi compréhensive que possible tous les éléments
susceptibles de donner naissance à un différend ». Et l’arrêt conti-
nue: « Elle [la C. P. J. I.] observe, d’autre part, que les deux termes
«situations » et « faits » étant placés sur la même ligne, la limitation
ratione temporis leur est commune et que de l’emploi de l’un ou de
l’autre ne saurait résulter une extension de la juridiction obliga-
toire.» D’un autre côté, l'arrêt indique: «L’antériorité ou la
postériorité d’une situation ou d’un fait par rapport à une certaine
date est une question d'espèce tout comme constitue une question
d'espèce le point de savoir quels sont les situations ou faits au sujet
desquels s’est élevé le différend. »

La tâche d’établir un rapport visé par la Déclaration entre le
différend et les «situations ou faits » appartient à la Cour.

3. Les conseils du Portugal se sont efforcés de limiter autant que
possible le contenu de ces notions: situations ou faits. D’après eux
doivent être compris comme « les faits ou les situations » ceux « que
la partie demanderesse impute à la partie défenderesse comme
illicites ». « Un État commet certains actes, crée certaines situations.
Un autre État réprouve ces actes ou ces situations comme illicites.
Il les déclare violateurs de son droit...» Et plus loin: «II faut
seulement considérer la situation dénoncée comme illicite par l'État
demandeur et examiner quel fait illicite cet État présente à l’origine

. de cette situation. »

I] a été observé à ce sujet qu ‘il: a suffi a la Cour permanente de
constater que l’acte qui faisait l’objet du litige entre la France et.
l'Italie n’était qu’une application d’un dahir de 1920, date antérieure

68
_7I DROIT DE PASSAGE (OP. DISS. MM, WINIARSKI ET BADAWI)

à la date critique, pour se déclarer incompétente, sans avoir à
examiner si ce dahir est ou non contraire aux engagements inter-
nationaux de la France. Pour bien comprendre la pensée de la Cour,
il faut retenir de cette constatation que pour rejeter les arguments
de l'Italie, la Cour n’a pas estimé nécessaire que les situations ou
faits qui sont à l’origine du différend soient des actes illicites. Un
Etat ne commet pas un acte illicite et n'engage pas sa responsabilité
internationale par le seul fait qu’il édicte une loi qui contient des
dispositions incompatibles avec ses engagements internationaux. Si
l'application de cette loi conduit à des actes qui sont contraires aux
engagements internationaux de l'État, le juge dira simplement que
cet État ne peut valablement invoquer sa loi pour justifier ces
actes. La Cour permanente de Justice internationale s'est à deux
ou trois reprises prononcée dans ce sens.

Les dahirs de 1920 n'étaient pas par eux-mêmes des actes illicites ;
et pourtant l’exception française a été admise, parce qu'ils étaient
à l’origine des actes dénoncés par l'Italie comme illicites, et ils
étaient antérieurs à la date critique.

4. La thèse portugaise paraît attribuer à l’État demandeur le
rôle principal, sinon décisif, dans la détermination des éléments
générateurs du différend. En effet, il a été dit pour le Gouvernement
portugais que les faits et les situations qui méritent véritablement
ce nom, ce sont « les faits ou les situations que la partie demanderesse
impute à la partie défenderesse comme illicites ».

Or la Cour ne saurait se limiter à enregistrer la prétention de
l'État demandeur, d’autant plus que cet État, placé devant la date
critique, peut avoir un intérêt à limiter le problème dans le temps,
par exemple, en passant certains rapports sous silence, ou en
en minimisant la portée pour le procès par lui intenté, en un mot:
en. isolant le différend de la situation dont il est issu — comme,
d’ailleurs, l’État défendeur peut avoir la tendance à faire reculer
les éléments générateurs du différend dans le passé où ils ne seraient
pas couverts par la Déclaration.

La Cour garde son entière liberté d'appréciation des rapports entre
les faits et les situations de Vespéce et l’objet du différend. Dans
certains cas, quand il s’agit de faits isolés et bien reconnaissables,
cette tâche sera relativement facile; dans d’autres, où la situation,
c’est-à-dire un état de choses, un ensemble de relations de fait et
de droit, est complexe et difficile à discerner, cette tâche peut être
ardue; cependant, il s’agit de la. question première entre toutes: la
compétence de la Cour.

5. Il nous est difficile d'admettre la thèse du Gouvernement
portugais pour une autre raison: elle semble confondre les faits
du différend avec les faits et les situations dont ce différend procède,
selon une des formules de la Cour permanente. Or les faits du

69
72 DROIT DE PASSAGE (OP. DISS. MM. WINIARSKI ET BADAWI)

différend peuvent étre récents et concentrés dans un espace de
temps relativement bref, tandis que les faits ou situations qui sont
à l’origine du différend peuvent être suffisamment anciens pour
échapper à la juridiction de la Cour telle qu’elle se trouve acceptée
dans la Déclaration de l'État défendeur. La Cour permanente de Jus-
tice internationale dans l’arrêt cité a dit: «On ne saurait reconnaître
une telle relation [postériorité réelle] entre un différend et des élé-
ments postérieurs [à la date critique] qui supposent l'existence ou
qui ne comportent que la confirmation ou le simple développement
de situations ou faits antérieurs, alors que ceux-ci constituent les
véritables éléments générateurs du différend. »

Nous relevons encore une des formules de la Cour permanente
de Justice internationale: « Le différend ne peut être isolé de la
situation dont il est issu. » La Cour permanente fait donc supposer
qu'il peut y avoir des cas où une des parties cherche à isoler le
différend de la situation dont il est issu.

Dans l'affaire devant la Cour, l’État demandeur affirme que tous
les faits et situations relatifs au différend se concentrent en 1954 et
ne remontent pas plus loin dans le passé; ce sont rigoureusement
ceux qu’il impute à son adversaire commeillicites. Cependant, celui-ci
répond que le cas est en réalité plus compliqué; que les faits et les
situations, éléments générateurs du différend, ont existé déjà avant
1930, à quoi l’État demandeur réplique qu’avant 1954 il n'avait pas à
se plaindre, que les divers incidents, divergences d'opinion, conflits
sans grande importance, même interdictions formelles doivent être
attribués simplement à l'exercice, par l’État territorial, du contrôle
et de la réglementation dont le Portugal admet sans difficulté la
légitimité. Il affirme qu’il a toujours possédé et effectivement
exercé le droit de passage, droit général, dans les limites nécessaires
à l'exercice de sa souveraineté sur les enclaves et que ce droit a
été respecté par l’État territorial jusqu’en 1954.

L'arrêt paraît admettre que la situation qui est à l’origine du
différend est à la fois antérieure et postérieure à la date critique,
mais il en tire des conclusions auxquelles nous ne pouvons pas sous-
crire. Il part de la constatation que la limitation ratione temporis
dans la Déclaration indienne est rédigée « d’une facon positive en
indiquant les différends qui sont compris dans cette acceptation ».
En effet, elle ne procède pas d’une façon négative, en excluant les
différends nés des situations ou faits antérieurs à la date critique,
mais il ne fait pas de doute que l’intention de l’Union indienne était,
en acceptant la juridiction obligatoire de la Cour pour les situations
ou faits postérieurs, comme générateurs du différend, d’exclure les
situations ou faits antérieurs.

L'arrêt déjà cité dans l’affaire des Phosphates du Maroc dit encore:
« Pour résoudre ces questions, il faut toutefois garder toujours
présente à l'esprit la volonté de l’État qui, n’ayant accepté la
juridiction obligatoire que dans certaines limites, n’a entendu y

70
73 DROIT DE PASSAGE (OP. DISS. MM. WINIARSKI ET BADAWI)

soumettre que les seuls différends qui sont réellement nés de situa-
tions ou de faits postérieurs à son acceptation. »

6. Le Portugal ne voit dans le passé, à commencer par 1779 et
jusqu'aux événements de 1954, que la source de son droit de passage.
La formule est celle que la Cour permanente de Justice internatio-
nale avait employée dans son arrêt dans l'affaire de la Compagnie
d’'Électricité de Sofia et de Bulgarie. Là, l'exception bulgare ratione
temporis invoquait la décision du Tribunal arbitral antérieure à la
date critique. Pourtant le problème est différent: la décision du
Tribunal arbitral avait été reconnue par les deux parties en litige,
elle faisait leur loi en la matière; le fait était incontestable, Le
différend ne portait que sur certaines mesures prises par les autori-
tés bulgares après la date critique, que la Belgique considérait
comme n'étant pas conformes à la formule adoptée par la décision
arbitrale. La Cour permanente de Justice internationale conclut à
l’absence de l'élément générateur antérieur à la date critique fixée
par la Déclaration bulgare.

Dans notre cas, une loi commune reconnue par les deux Parties
n'existe pas. Le Portugal croit pouvoir la déduire, entre autres, de
la pratique, c’est-à-dire d’une série d’actes et de faits, vieille de plus
d’un siècle et demi; l'Union indienne s'appuie sur la même longue
pratique pour affirmer que le prétendu droit de passage en faveur
du Portugal n'existe pas. Pour le problème qui nous préoccupe, il
ne s’agit pas de savoir qui a raison et qui a tort; il s’agit de savoir si
ce n’est pas la même situation qui s’est aggravée, qui a culminé en
1954 pour conduire rapidement à un conflit et donner lieu à la
procédure devant la Cour. Il s’agit de savoir si les actes dénoncés
par le Portugal comme illicites puisent leur origine dans une situa-
tion antérieure à la date critique.

Il nous est difficile de souscrire à l'interprétation de la Déclara-
tion indienne, d’après laquelle il suffit que la situation ou le fait qui
concerne le différend soit postérieur à la date critique pour que la
juridiction de la Cour soit acceptée, et encore moins à la distinc-
tion entre situation et fait, qui assigne, arbitrairement à notre avis,
à la notion de situation une signification purement géographique
(l’enclave), alors que cela n’est qu’un élément de la situation et que
celle-ci, ensemble des rapports de fait et de droit, couvre le pro-
blème de passage avec toutes ses modalités, tel qu’il se présentait
aux Parties pendant la période britannique et post-britannique.
De plus, on ne peut pas, aux fins de l'interprétation de la Déclara-
tion indienne, joindre les faits du différend, qui sont de 1954, à la
situation ancienne, pour les considérer comme un ensemble qui
«n’a existé qu'après le 5 février 1930 ». Cela ne correspond pas à
l'intention clairement exprimée dans la Déclaration indienne. Si
la situation qui est à l’origine du différend est antérieure à la date
critique, le consentement de l'Union indienne n’est pas acquis.
Nous disons bien: situation qui est à l’origine du différend; il ne

71
74 DROIT DE PASSAGE (OP. DISS. MM. WINIARSKI ET BADAWI)

s’agit pas d’un traité plus ou moins ancien ou d’une règle de droit
établie depuis plus ou moins longtemps.

7. Ce qui nous paraît décisif, c'est la nature de l’action intentée
par le Gouvernement portugais.

Dans les conclusions finales du Portugal, la première et princi-
pale demande est ainsi formulée:

« Plaise à la Cour dire et juger que le droit de passage entre les
enclaves de Dadra et de Nagar-Aveli et entre celles-ci et l’arrondisse-
ment côtier de Damao, tel qu'il est défini ci-dessus, existe au profit
du Portugal et doit être respecté par l'Inde. »

Ce que le Gouvernement portugais demande à la Cour, c’est donc
de rendre en premier lieu un jugement déclaratoire. La Cour perma-
nente de Justice internationale a rendu de tels jugements. Dans
son arrêt n° 11 en interprétation des arrêts n°5 7 et 8, elle a dit:

« L'arrêt n° 7 de la Cour est de la nature d’un jugement déclara-
toire qui, selon son idée, est destiné à faire reconnaître une situation
de droit une fois pour toutes et avec effet obligatoire entre les Parties,
en sorte que la situation juridique ainsi fixée ne puisse plus être
mise en discussion pour ce qui est des conséquences juridiques qui
en découlent. »

C’est exactement ce que demande à la Cour la première conclu-
sion portugaise. I] n’est donc pas question d’actes illicites; et bien
que cette demande soit suivie des deux autres, complémentaires et
éventuelles, elle constitue l’essence même de l'affaire.

‘On peut se demander si devant cette première conclusion les
arguments du Portugal relativement à la sixième exception gardent
quelque valeur. En effet, ici il ne s’agit pas simplement d’appliquer
une règle incontestable de droit pour redresser une violation du droit
d’une partie par un acte illicite de l’autre. L’objet de l’action, tel
qu’il résulte de la première conclusion portugaise, est de faire
reconnaître, constater par la Cour la situation de droit entre Parties;
ceci n’est pas limité aux événements de 1954 et ne peut être
considéré comme partie d’un ensemble postérieur à la date critique.
Au contraire, tous les éléments du différend contestés tantôt par
l’une tantôt par l'autre Partie, se trouvent dans la période post-
mahratte; les Parties n’entendaient pas les choses et leurs positions
respectives de la même manière; c’est dans cette situation prolongée
que l’on pourrait voir l’origine du différend actuel.

Il semble cependant que l’on serait justifié d’aller plus loin.

La Cour n'ayant pas reconnu de base conventionnelle au droit
de passage réclamé par le Portugal, a dû se tourner vers la pratique
qui aurait pu être acceptée comme faisant droit entre Parties.

72
75 DROIT DE PASSAGE (OP. DISS. MM. WINIARSKI ET BADAWI)

Elle s’est alors trouvée en présence d’une situation trés spéciale
dans laquelle, méme dans un intervalle de temps aussi considérable,
il n’était pas possible pour les Parties d’arriver a un accord sur
leurs droits et obligations respectifs. Elles demandent à la Cour de
les définir. Dans ces conditions il est évident que non seulement
la situation qui a donné naissance au présent différend, mais
l’objet même du différend, tel qu’il résulte de la principale demande
portugaise, se situe dans la période antérieure à la date critique de
la Déclaration indienne.

(Signé) B. WINIARSKI.
(Signé) A. BADAWI.

73
